Citation Nr: 1020767	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the reduction from a 20 percent rating for right knee 
disability to a 10 percent rating for right knee disability, 
effective September 1, 2005, was proper, to include a claim 
for restoration of the 20 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran's active service ended in June 1994 when he 
retired with 20 years of service.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2005 rating decision of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
In a May 2006 substantive appeal, the Veteran raised claims 
of entitlement to service connection for obesity, depression, 
and hypertension, among other disorders.  The claims raised 
in the substantive appeal have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the 
Board does not have jurisdiction over such claims.  The 
claims raised in the May 2006 substantive appeal are referred 
to the AOJ for appropriate action.   The Board notes that the 
Veteran contends, in an August 2008 communication to the 
Board, that at least some of the claims raised in the May 
2006 substantive appeal are raised in the service treatment 
records.  The Veteran also contends, in the August 2008 
statement to the Board, that he is entitled to service 
connection for a shoulder injury.  

The Board finds no contention that the Veteran's right knee 
disability increased in severity following the February 2005 
VA examination, nor does the Veteran's representative so 
contend in the January 2007 or May 2010 arguments on the 
Veteran's behalf.  No claim for an evaluation in excess of 20 
percent for right knee disability is before the Board for 
appellate review.  

In 2008, the Veteran submitted clinical evidence directly to 
the Board which had not been reviewed by the AOJ.  The 
Veteran did not waive his right to review of the additional 
evidence by the AOJ.  However, the additional evidence, 
received by the Board in October 2008, is not relevant to the 
decision below.  The additional evidence provides evidence of 
treatment for shoulder pain and cardiovascular disorders.  
Because the additional evidence is not relevant to the claim 
that reduction of the rating for right knee disability was 
improper, it has not been considered in the decision below, 
and appellate review may proceed without a waiver of AOJ 
review for the new evidence.  
FINDINGS OF FACT

1.  By a December 2002 rating decision, the RO increased the 
evaluation assigned for right knee disability from a 
noncompensable evaluation to a 20 percent evaluation, 
effective August 2002.

2.  Following February 2005 VA examination, a February 2005 
rating decision included a proposal to reduce the rating for 
right knee disability from 20 percent to 10 percent, and that 
proposal was effectuated in a June 2005 rating decision, 
effective September 1, 2005.  

3.  A comparison of the medical evidence on which the 20 
percent disability rating was awarded with the evidence on 
which the rating reduction was based does not reflect an 
improvement in the service-connected right knee disability.  


CONCLUSION OF LAW

The reduction from a 20 percent evaluation to a 10 percent 
evaluation for right knee disability, effective September 1, 
2005, was not proper, and restoration of the 20 percent 
rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of reduction of the rating for right 
knee disability, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that Veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

Rating Reduction

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(e), the beneficiary will be informed 
that he will have an opportunity for a pre-determination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1).

Following the pre-determination procedures specified in 38 
C.F.R. § 3.105(e) and (i), final action will be taken.  A 
written notice of the final action shall be issued to the 
beneficiary and his representative, setting forth the reasons 
therefore and the evidence upon which it is based.  Where a 
reduction or discontinuance of benefits is found warranted 
following consideration of any additional evidence submitted, 
the effective date of such reduction or discontinuance shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i)(2).

In any rating reduction case, the fact-finder must ascertain, 
based upon a review of the entire record, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon a thorough examination.  To warrant a reduction, 
it must be determined not only that an improvement in the 
disability level has actually occurred, but also that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

Where a disability rating has been in place for five years or 
more, certain additional procedural safeguards set forth in 
38 C.F.R. § 3.344(a) must be followed.  38 C.F.R. § 3.344(c); 
Brown, 5 Vet. App. at 419-20.  In this case, a 20 percent 
rating for right knee disability had been in effect only 
since August 2002 when the reduction was proposed in February 
2005 and effectuated in September 2005, a period of less than 
five years.  Thus, the provisions of 38 C.F.R. § 3.344(a) do 
not apply.

If there is an approximate balance of positive and negative 
evidence regarding any issue material to determination of the 
matter, all reasonable doubt shall be resolved in favor of 
the Veteran.  In other words, a rating reduction must be 
supported by a preponderance of the evidence.  38 U.S.C.A. § 
5107(a); Brown, 5 Vet. App. at 421.

Facts and analysis

In this case, the RO afforded the Veteran VA examination in 
September 2002.  At that time, the Veteran reported severe 
pain when putting weight on the right knee.  He did not use a 
brace or an assistive device.  He reported weakness, 
stiffness, instability, and giving way of the right knee, but 
denied locking or swelling.  His gait was steady.  He used 
the armrests of the chair to push up.  The Veteran had pain 
with range of motion.  The examiner did not state at what 
point pain began or ended.  The Veteran had extension to 0 
degrees and flexion to 138 degrees.  There was moderate 
medial instability.  McMurray's sign was positive, but 
anterior and posterior drawer tests were negative.  There was 
no evidence of quadriceps wasting.  The final diagnosis was 
meniscus tear with functional deficit secondary to pain and 
instability.  

In February 2005, the Veteran reported problems with 
swelling.  In comparison, the Veteran denied this symptoms in 
2002.  In 2005, the Veteran denied instability or giving away 
of the right knee, which he had reported as present in 2002.  
In 2005, the Veteran did not use a brace or assistive device.  
This was the same information he reported in 2002.  He 
reported in 2005 that he could only use steps by holding onto 
a handrail.  The Veteran previously reported difficulty going 
up or down steps at the time of the 2002 VA examination.  In 
2005, the Veteran's gait was described as stiff but steady.  
No stiffness of gait was reported by the examiner in 2002, in 
contrast.  There was 2+ swelling on objective examination in 
2005.  No swelling was observed in 2002.  The examiner who 
conducted the 2005 examination stated that there was no 
effusion.  

The report states that there was "mild medial stability" in 
2005.  Mild medial instability was reported in 2002.  The 
intent of this change in the language describing the finding 
is not clear.  If the examiner meant "instability" in 2005, 
then the finding is unchanged.  If the examiner meant that 
there was "mild stability," the comment suggests that there 
was some instability as well.  The RO apparently determined 
that the change in language as to this finding represented 
improvement, since McMurray's testing, anterior drawer, and 
posterior drawer tests were all negative for instability.  

In 2005, the Veteran reported that he was unable to perform 
any activity that required kneeling or squatting, and 
reported that he was cautious when using stairs.   This 
report was essentially unchanged from 2002.

There was mild loss of definition of the quadriceps in 2005, 
a change for the worse from the 2002 findings.  The Veteran 
had range of motion from 0 degrees of extension to 104 
degrees of flexion, a slight decrease in motion as compared 
to 2002.  In 2005, the examiner specifically noted that the 
Veteran had pain at 0 degrees of extension and throughout the 
entire range of active motion, with pain increasing 
throughout flexion.  This finding either represents a change 
for the worse or lack of improvement, since the Board is 
unable to find the notation in the 2002 report as to where in 
the range of right knee motion the Veteran's pain started.  

The Board notes that the Veteran had not undergone any 
surgical treatment for removal of torn meniscus since 2002, 
and the diagnosis remained unchanged in 2005.

The Board disagrees with the RO's factual determination that 
the Veteran's right knee disability was less severely 
disabling in February 2005 than in September 2002.  Given the 
objective observations that the Veteran had a "stiff" gait 
and quadriceps atrophy, which were not present at the time of 
the 2002 VA examination, and the Veteran's report in 2005 
that he had pain throughout the entire range of motion, 
including from 0 degrees, the Board is not convinced that the 
evidence from the 2005 VA examination demonstrates 
improvement as compared to the 2002 VA examination.  The 
Board finds that the preponderance of the evidence does not 
favor the reduction.  Since reduction is not proper unless 
the preponderance of the evidence favors reduction, the Board 
finds that the reduction was not proper.  When a reduction is 
not proper, the former rating, in this case, a 20 percent 
evaluation, must be restored.  Restoration of the former 20 
percent evaluation is warranted.  


ORDER

Reduction of the disability evaluation assigned for right 
knee disability from 20 percent to 10 percent, effective 
September 1, 2005, was not proper, and restoration of the 20 
percent evaluation is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


